1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Mia_Crager@fd.org
5
     Attorney for Defendant
6    MICHAEL BRANDON SPILLERS
7                                 IN THE UNITED STATES DISTRICT COURT
8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                   ) Case No. 2:18-cr-00263-GEB
10                                               )
                     Plaintiff,                  ) STIPULATION AND [PROPOSED] ORDER
11                                               ) TO CONTINUE STATUS CONFERENCE
            vs.                                  )
12                                               ) Date: August 16, 2019
     MICHAEL BRANDON SPILLERS,                   ) Time: 9:00 a.m.
13                                               ) Judge: Garland E. Burrell, Jr.
                     Defendant.                  )
14                                               )
                                                 )
15
16           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17   Attorney, through Assistant United States Attorney James Conolly, attorney for Plaintiff and
18   Federal Defender Heather E. Williams through Assistant Federal Defender Mia Crager, attorney
19   for Michael Brandon Spillers, that the status conference, currently scheduled for August 16,

20   2019, be continued to October 18, 2019 at 9:00 a.m.

21           Defense counsel needs time to review the discovery with her client, discuss potential
22   resolutions, and investigate the facts in this case. Counsel for defendant believes that failure to
23   grant the above-requested continuance would deny counsel the reasonable time necessary for

24   effective preparation, taking into account the exercise of due diligence
             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
25
     excluded of this order’s date through and including October 18, 2019; pursuant to 18 U.S.C.
26
     §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
27   based upon continuity of counsel and defense preparation.
28
     Stipulation to Continue Status Conference        -1-
1            Counsel and the defendant also agree that the ends of justice served by the Court granting
2    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
3                                                  Respectfully submitted,
4    Dated: August 15, 2019                        HEATHER E. WILLIAMS
                                                   Federal Defender
5
                                                   /s/ Mia Crager
6                                                  MIA CRAGER
7                                                  Assistant Federal Defender
                                                   Attorney for Defendant
8                                                  MICHAEL BRANDON SPILLERS

9    Dated: August 15, 2019
                                                   McGREGOR W. SCOTT
10                                                 United States Attorney

11                                                 /s/ James Conolly
                                                   JAMES CONOLLY
12                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Continue Status Conference       -2-
1                                                ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including
9    October 18, 2019, shall be excluded from computation of time within which the trial of this case
10   must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the August 16, 2019 status conference shall be continued until October 18,
13   2019, at 9:00 a.m.
14   Dated: August 16, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Continue Status Conference           -3-
